OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                               AUSTIN




3omr8ble A. Y. Read~rr, Director
2~x88 hrOn8UticS ComiZIEdOB
Crpltol Bull-
A88th,   Fex88




                                                    6, 1946, n-
questing this de                                   8 set out in
your letter qu




                     u please frrrnlshUIIan opinion 8s to
                   t this term ~*publlc agencf vould in-
                   Independent school district, (2) 8 corn-
     moh\sc&Ool  district, 8s to the oimer8hlp end OpP8-
     t1on-6f an airport. Also, vhether the above school
     diatrlct, lf permitted to own an airport, vzuld have
     8UthOdty   to le88e to lndfvldusl Oper8tON.

          School districts are qussl public corporations.
It 1s 88ld by the courts, particularly vlth reference to
Bsnor8ble        A.   W.     Xwdovs,             p8ge 2


indepsndent   sohool dlrlxlct8, that they 81% of the smne gen-
e7Td uhar8Oter   80 mUalcip8l aorpor8tfone; ln othbr words,
"qu8slmalolp8l Qorpor8tlonea, whiah derive their powers
by delegation *as4 thb st8ts. Attansy oenersl oplnloll
Book, 19144916, pb 585: Love v. Cltr of D8ll8s, 120 Tu.
351; v=          V. sum.                  170    9. w. a3a1 2hma~                 V* rib0 ~nde-
peadent Sahool             W8trLat,              269 9. U. 868.            SahOol dlstriots
a r Clt8te       8@3~1elss           erecrtpd8fd          eaplagad ior           t&8   purpose         of
edtd13&alt0rin13         th0     8t8tdO           mBtW
                                             MhOOiB, LOW 9. Of    pa&i0
Ci~oi~M;ru~s,arganlwdforeonreniOn~                 ia~~~la-
lng the goveraabnt8l fnnutlon  of eot8bll&lrq   ad raaintala-
lq      publle free sohools Inr thm beaetlt d t&s p6opie. Lee
v. Leonard IadependentSoheol Mstrlot,       24 8. W. (26) 449.
                 &MtiOl! u                ei &tO     195, 49th bgiti8tlEW,                        ohapter
344,     reearded a0 Artlele 460-l                     in Vernon~r Aaaotrted                      01~11
8t8tUtn8,        ~OVid@B             8B   tOllOV8:

                 "%mlolpallty~                   me8ns     uq aotmty, inoorporsted alty,
         tlll8ge e             trnm or thl8 state wd                   8ny other polltlo8l
          BUbdiViBiOXl          Or    diBtriat       in    this    StHie     whloh        is     Oc   BSJ   be
         8utkorlxed          by lw          to saqulre, estsbllsh, construct, main-
         toin,     lmprwe,            and    operate       lalrport8       and    other        8l.r   navigs-
         tion    i8ailitiea.s
        .-_
          Bwad on said oplalon and oases~, VW believe that
a eoaran or lndopeadetitwhool dlstrlot -1s a state agenay
aomlngrithia,t&e tex'n~"publiae&$etwysaadeflnedmdum-
Wnpl8ted within-the provlrlonr of the Federal Airport Aet,
?ubllo &air 377, &to of the 79th C0ngr888j and $htst the fed-
aal   ,lrv, in8ala 80 the IRder8l Aot i8~f3onaern8d, k8s given
at8  ~Pl&88bBl t8 -    WkOdl diBtd.Ct t0 8Vsil it-l? Of the
'b8Miit8 0f #a mbra      &Bt*

              BOWTOP,   II 88hOO1 diEtriOt, lifa, 8 Ciw OF COUntJ,
hu      kmly smh   povero M me mm&y         oonferred  upon It 8ad
8llUh    istpli8d pOWOr M SPO DOMS-        t0 UsWiW     eXpDaB8 POWWB.
myse     Xndepsndsnt School Dlstrlot '1.Relnhardt, 159 b. If.1010:
!m~~tees    of Xndepaxlent 3ohool District of Clbburrs v. Johnson
County, 52 8. l?. (26) 71. Tba Texas h9gitiStUIW h88 f OUDd it
awa8~8ry     to ~peclflc8lly confer oa oltlea end eountles the
powerto oyn and operate airports, Articles 126911,126gj,
V.A.C.S., snd hoa also found It necessarg    to confer  88ld paver
011oertoln State oolleges. A??iiicles   26150, 26508,  V.A.C.S.
~OnOl’8ble         A.       W.     %8dWB,       p8@3 3



                   lo        BUf3h 8utharity          QT power to ovn and operate sn
8bPOl.t          h8B
                 oonferred *beCm
                              8t8te Bt8tllb                           UpOn BOhOOl dir-
triots, snd ve find no statute giving express   or implied power
to sshooltrustsestopurahase,rarintain,saquirs       or operste
M r ir p o r In
             t 8a dfo r th elohOOl distriat 8ntruBted to their
aOnkd            Uld        BU~l’ViBbUl.          &tiCiBB       -80,    2754, 2756, 2772,
2773  V.A.C.S.   Xt Is of further slgnlfla8nce, ve think, th8t
the kgth L0gl818%~~0  In lkotloa 12 of Artlale 460-1, hereln-
above quoted, limited it8 definition ai the ~WIVI"EIunioi#titf
as used in tbs state &ron8utloB  M8tute  to a pGlltlos3.Sub-
diYiBiOll         OF di8tTiet              in   th0   8t8tO    'whlah 18    OP -w        b0   OuthOP-
lredtqirrto     aOqtiIV,Oltoblibb,   8ollBtPWt,neintoin,       ~III-
pave 8nd oper8te   8irpWtB  8nd Other 8f.r nwig8tiOU   f8+litiOB”r

                       ft    Is, thsrefore,the                opinion of
                                                        depertmnt          thi8
th8t      a   BOhOOl dlstrlat hss not been authmieed   er empwered
by   State      law O~BBly    OE w imfiiC8tiOn   t0 OVD 8nd OpUl’8te
8i   srirpert.

          Trusting the above                           88tiBfMtWil~          8IlBW9l’B     YOU2       in-
qulrleB, lfenm8ln
                                                                       Very truly        yOUt?B




                                                                         Charter     =a     0l118On
                                                                                         JbBiBtBiDt